337 S.W.3d 732 (2011)
In the Interest of: T.E.L.
No. ED 94514.
Missouri Court of Appeals, Eastern District, Division Three.
March 22, 2011.
*733 Rufus J. Tate, Jr., Clayton, MO, for appellant.
Lance Christian Bretsnyder, Clayton, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Lee Luckett appeals from the judgment of the Family Court that found that S.J., S.C., and T.E.L. came within the provisions of section 211.031.1(1) RSMo 2000, but declined to exercise its authority over any of the three children. He apparently challenges the finding that he placed his hands upon S.C.'s breasts underneath her bra and attempted to put his hands down her pants.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).